Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scheer et al. FR 3044135.	Scheer et al. (see machine translation attached to the document) discloses a coupling device provided between a first and a second road 2 (as shown in Fig. 10) vehicle for coupling these two road vehicles, these two road vehicles each comprising at least two axles, where said coupling device comprises: 	a drawbar 9 secured to the second road vehicle and comprising an end coupling eye (shown in figs. 2-4); and 	a crossbar secured to the first road vehicle and comprising a drawbar coupling (coupling yoke see page 5 lines 187-188 of the machine translation) intended to receive the coupling eye of the first road vehicle for locking during coupling of the two road vehicles;	where said coupling device is characterized in that it comprises an automatic locking .
Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



July 2, 2021